OPINION OF THE COURT BY
FREAR, C.J.
(Galbraith, J., dissenting.)
This is an appeal from an order discharging the petitioner in habeas corpus proceedings on the ground that the indictment cm which he was convicted was not found by a grand jury and that the verdict upon which he was sentenced was not unanimous.
*535The prisoner had been indicted, tried, convicted and sentenced at the August Term, 1899, of the Circuit Court- of the Eirst Circuit, that is, during the period between the annexation of these islands to the United States by the Joint Resolution of Congress of July 7, 1898, and the establishment of a Territorial government here on June 14, 1900, by the Act of April 30, 1900. His offense was burglary; his sentence, imprisonment for ten years. The indictment was found a true bill by the Circuit J udge, as formerly required by Hawaiian law. The verdict was rendered by ten of the twelve jurors, as formerly permitted by Hawaiian law. He was discharged in the habeas corpus proceedings on the supposition that the provisions of Hawaiian law which had for the previous sixty years permitted indictments to be found by' judges of courts of record and verdicts to be rendered by nine of twelve jurors were rendered invalid upon the annexation of these islands to the United States.
1. This is one of several appeals in habeas corpus cases which were heard in this Court at the same time because they involved similar questions. Since this ease was submitted, counsel for the petitioner have called -our attention to the fact that in the criminal cases in which the petitioners in the other habeas corpus cases were sentenced, Mr. Justice Perry, now a member of this court, was the Circuit Judge who found the indictments, presided at the trials and pronounced the sentences, and it is suggested that he is disqualified from sitting on the appeals or tailing part in the decisions in those cases by reason of the provision in Section 84 of the Organic Act that, “No judge shall sit on an appeal, or new trial, in any case, in which he may have1 given a previous judgment,” and that he is disqualified from sitting in this case also, because all these cases were heard at the same time. These cases, though heard at the same time‘for convenience, since they involved similar questions of law, are separate and distinct cases,' and the fact, if fact it is, that a member of the court is disqualified by the provision in question from sitting in other cases in which the same questions of law are involved, would not disqualify him from sitting in this case. Of course, *536the mere fact that he had previously expressed an opinion in another case on the questions of law involved would not disqualify him. If that were so we should all be disqualified, not only in all these cases but perhaps in half the cases that come to this court. Whether Mr. Justice Perry is disqualified from sitting in the other eases, will be considered in the decision of those cases.
2. It is strenuously contended that no appeal lies in habeas corpus cases. No doubt judgments in such cases are usually held not reviewable by appeal or writ of error in the absence of statute. Whether appeals may be taken in such cases as well as in other cases under a general statute relating to appeals, or whether such cases must be specifically mentioned are questions upon which different views have been entertained. There is also some difference of opinion as to the advisability of allowing appeals in such cas.es. On the one hand it is urged that the remedy by habeas corpus was designed to be speedy and that it should be so in cases involving the right of personal liberty. On the other hand it is urged that questions of the gravest importance may be presented in such cases and that to allow, any person imprisoned for crime after a careful trial resulting in a verdict by a jury, a sentence by the court, and after an affiruianee by the Supreme Oourt, to obtain a discharge whenever he can find any judge who thinks that the proceedings were invalid, would be dangerous in the extreme. The Supreme Court of Arkansas in Ex parte Jackson, 45 Ark. 160, quoted in 9 Enc. PI. & Pr. 1073, went so far as to say that, “It would be a disgrace to any government, if the decision of such matters were left to the arbitrary will of one man without appeal or means of revision.” No better illustration of the hazard of such a practice is needed than these very cases and the circumstances connected with them, which need not be enlarged upon. But it is needless to consider at length the question of policy in this matter. That is a question for the legislative branch of the government. Suffice it to say that as matter of fact statutes have been enacted in England, Canada, most of the States and by the Congress of the United States allowing appeals in habeas corpus cases. That is nerhaps the best *537evidence of the trend of opinion on this subject in recent times when conditions are so different from what they were several centuries ago in England. Some of these statutes allow appeals in certain classes of cases'only, some confer the right apon the petitioner only. But most contain no limitations. Some courts hold that an appeal or writ of error lies in cases of this kind under a general statute, others that cases of this kind must be expressly mentioned. It will serve no useful purpose to review the cases, Many of them are collected in Church, Hab. Corp., 2nd Ed., Sec. 389b et seq. and 9 Enc. PL & Pr. 1072 et seq., and notes. Brief reference will be made, however, to a few cases decided by the Supreme Court of the United States. Under a statute which provides generally for appeals in habeas corpus cases without specifying by whom, an appeal may be taken from an order discharging a prisoner as well as from an order remanding him. In re Neagle, 135 U. S. 1; Crowley v. Christensen, 137 U. S. 86. Under a statute which provides for writs of error from decisions of the highest courts of the States without referring to habeas corpus eases, a writ of error lies- in a case in which a prisoner has been ordered discharged on habeas corpus. Ableman v. Booth and United States v. Booth, 21 How. 506; Tarple’s Case, 13 Wall. 397. In a ease in which the statute gives a Circuit Court of Appeal final jurisdiction and provides for no appeal or writ of error to the Supreme Court, an order made by the former in a habeas corpus case may be reviewed by the latter on certiorari, and apparently under another section of the same statute which provides for an appeal from a Circuit Court to the Supreme Court without referring to habeas corpns cases an appeal would lie (though it should be stated that there is another statute not referred to by the court which does expressly provide for appeals from Circuit Courts in habeas corpus cases). Lau Ow Bew, 144 U. S. 47.
Let us now turn to our own statutes and practice, upon which, after all, the solution of this question depends. These are appeals from orders made by a Circuit Judge at Chambers. The Act to Reorganize the Judiciary Department (Laws of 1892, *538Oh. 57) provides in Section 37 (Civ. L., Sec. 1145) which defines the jurisdiction of Circuit Judges at Chambers that, “The Judges of the several Circuit Courts shall have power in Chambers within their respective jurisdictions, but subject to appeal to the Circuit Court and Supreme Courts according to law, as follows:” Then follow twelve subdivisions, among which is: “Eighth: To issue writs of habeas corpus according to law.” The statute relating to¡ appeals in eases heard by Judges at Chambers (Sec. 69 of the same Act, as amended by Ch. 109 of the Laws of 1892 and Oh. 40 of the Laws of 1898; see Civ. L., Sec. 1433) provides that, “Appeals shall be allowed from all decisions, judgments, orders or decrees of Circuit Judges in Chambers, to the Supreme Court, except” in certain classes of cases appealable to the Circuit Court, to which classes these cases do not belong. These sections conferring the jurisdiction in “habeas corpus” cases “subject to appeal to the Circuit and Supreme Courts according to law,” and in the same statute providing that “appeals shall be allowed from all decisions” to the Circuit and Supreme Courts according to the circumstances, would seem to be clear enough. In The King v. Liilii, 8 Haw. 199, it was held that “whatever may be the common law rule as to appeals from convictions for.vagrancy” an appeal lay in such a case under a general statute which provided for appeals from Police Justices “in any case whether civil or criminal,” although the statute which conferred jurisdiction in vagrancy cases contained no such words as “subject to appeal.” That appeals do lie in habeas corpus cases is confirmed by a practice of entertaining such appeals extending over a period of more than forty years. In re Flanchet, 2 Haw. 112; In re Kauffman, 2 Ib. 313; In re Cooper, 3 Ib. 17; In re Wong Sow, 3 Ib, 503; In re Chow Bick Gil, 4 Ib. 385; In re Sheldon, 9 Ib. 32; In re Titcomb, 9 Ib. 131; In re Matsuji, 9 Ib. 402; In re Hoopai, 10 Haw. 610; In re Fernandez, 12 Haw. 120. The greater number of these, it is true, were cases in which the prisoners had been remanded, but not all of them, for in the Kauffman, Cooper and Wong Sow eases they had been ordered discharged. *539Moreover, as we have seen above, when a statute is held to allow :an appeal at all in a habeas corpus case, courts do not construe it as giving the right in cases only in which the prisoner is remanded, unless the statute itself clearly contains a limitation to that effect. We may add that the statute (Civ. C., Sec. 859) under which the appeals in the Kauffman and Wong Sow cases were entertained was substantially the same as that'(Civ. L., Sec. 1433) under which the present appeals are taken, but there were then no such words as “subject to appeal,” in the Section (855) which conferred the jurisdiction in habeas corpus cases. The Cooper case came up on error but the court said, per Mr. Chief Justice Allen, that, “It worrld have been more in accordance with our practice h> have taken an appeal.” It may be that this Court would not entertain an appeal if the prisoners had been discharged and had escaped from the jurisdiction, but in the present cases they are still in custody, and "the appeals would seem to operate as a supersedeas in these as in other cases by the provisions of Section 11 of the Act of 1892 (Civ. L., Sec. 1435).
The statute of 1841 (Ch. 3, Art. 2, Sec. 6) is relied on to show that the practice of entertaining appeals in cases of this character in the earlier Hawaiian cases depended on an express statute. But not only was that statute repealed many years before any of'the reported cases above cited were decided, but the mention there made of habeas corpus cases was with reference to •original cases in the Superior Court. It did not relate to appeals in habeas corpus cases either to the Superior Court or to the ■Supreme Court.
The case of In re Davis, 11 Haw. 594, is cited to show that no appeal lies in a contempt case notwithstanding the general language of the statute that appeals are allowable from “all decisions,” &c., and that therefore habeas corpus cases may likewise be excepted by implication. The remark of the court in that case, on this subject, although only a dictum, was perfectly true. The same thing was actually decided in Onomea Sugar Co. v. Austin, 5 Haw. 604. But contempt cases are not habeas corpus cases. They are of a peculiar nature and the decision in *540the Onomea case was based partly on such peculiar nature and partly on the language of the statute about to be referred to which expressly disallowed appeals in certain classes of cases.
It is contended, however, that these cases come within the provision in Section 10 of the Act of 1892 that “Nothing herein contained shall be construed to permit an appeal to be taken from any order by any Judge or Magistrate allowing any warrant, writ or other process, or for any other order of a like nature.” This provision, in our opinion, does not cover final judgments in habeas corpus cases. It relates to preliminary writs and processes and to orders of an interlocutory or discretionary character. Onomea Sugar Co. v. Austin, 5 Haw. 604; Makalei v. Himeni, 7 Haw. 169. It would exclude an appeal from an order allowing or disallowing the writ in the first instance but not an appeal from the final order remanding or discharging the prisoner. This provision of the statute has been in force during the entire period covered by the above cited cases in which appeals have been entertained and yet it was never supposed to stand in the way of such appeals.
Our attention is called also to Section 1614 of the Civil Laws, although this does not seem to be much relied upon. It provides that “No person who has been discharged upon a writ of habeas corpus, shall be again imprisoned or restrained for the same cause, unless he shall be indicted therefor, or convicted thereof, or committed for want of bail, by some Court of Record, having jurisdiction of the cause, or unless after a discharge for default of proof, or for some material default in the commitment in a criminal case, he shall be again arrested on sufficient proof, and committed by legal process, for the same offense.”
This section evidently relates to a final discharge — to a discharge, not to a judgment of discharge which has been arrested cby an appeal. A prisoner is not discharged within the meaning of this clause until his case is finally determined. If the judgment below is arrested by the appeal and is finally reversed on appeal, the prisoner is not discharged within the meaning of this section. This section apparently has no relation to appeals. It *541does not mention appeals. The entire habeas corpus Act is silent on the subject of appeals. If the intention had been to forbid appeals in cases in which prisoners are discharged or in any cases, very different, much simpler and more direct language would have been used. Ve may add that the Act of 1892 which confers the jurisdiction in habeas corpus cases “subject to appeal” and allows appeals Horn “all decisions,” &c., is of later date than the section in question, which is Section 30 of Chapter 32 of the Laws of 1870.
The records in these cases are before us in precisely the same way as they always are on appeals from Circuit Judges at Chambers. The error in supposing otherwise arises from mistaking these cases for cases that come up on exceptions from Circuit Courts. These are appeals from Circuit Judges at Chambers, not exceptions from Circuit Courts.
3. The main question is whether the clauses relating to grand and petty juries in the Fifth and Sixth Amendments to the Constitution of the United States were applicable in these islands during the period between the annexation of these islands to the United States and the establishment of a Territorial government here. This is not a new question before this Court. Since annexation many cases have come before the Court involving the application of various provisions of the Constitution to these islands during the period in question, the principal cases being those of Peacock & Co. v. Republic of Hawaii, 12 Haw. 27 and Republic of Hawaii v. Edwards, 12 Ib. 55, both decided May 31, 1899, and Ex parte Edwards, 13 Ib. 32 and Territory of Hawaii v. Marshall, 13 Ib. 76, both decided October 9, 1900. In the first two cases respectively the court as regularly constituted held unanimously that the clause of the Constitution relating to uniformity of duties and the clauses relating to grand and petty juries were not applicable here during that period. In the second Edwards case the Court held, by one member and a Circuit Judge sitting as a substitute for another member, the third member dissenting, that the clauses relating to grand and petty juries were applicable, and in the Marshall case the Court held, *542by one member and a member of the bar sitting as a substitute-for another, the third member dissenting, that these clauses were not applicable here during that period. The decision in the two-cases last mentioned, rendered by majorities of the Court as-specially constituted and arriving at opposite conclusions, were-filed at the same time and at most oft'-set each other, leaving the decisions in the other two cases, rendered unanimously by the-Court as regularly constituted, in full force. In these four-cases, and others that have come before the Court, the view that the Constitution did not extend here in all its fullness, whatever might be true of some of its provisions, seems to have had the-support of two former members and two present members of the Court and of a former Circuit Judge and one member of the-bar, and to some extent at least of two other members of the-bar, sitting as substitutes, while the contrary view has had the support of but one member of the Court and of one Circuit Judge sitting as a substitute. Under these circumstances we should, of course, follow the view adopted in the Peacock case, the first Edwards case, and other cases of similar purport, unless strong and clear reasons are advanced for reversing those cases. But no flaw is pointed out in the reasoning upon which those-cases were decided and no new reasons have been presented in-support of the opposite view. The only new element introduced consists of the recent decisions of the Supreme Court of the-United States in the so-called “Insular Cases.” But these, as we read them, not only do not tend to show error in the view we have hitherto taken, but, so far as they go, support not only our former conclusion but also our former reasoning in a remarkable degree. They refute every argument made by the majority of the court in the second Edwards case, with one exception and that they do not pass upon though some of their- language pointed strongly against that also. Those decisions, like our own in-the cases referred to, were somewhat lengthy and it is unnecessary to refer to or quote from them or from our own former-opinions extensively. It will be sufficient to refer to- them briefly in respect of the three principal questions involved.. (1) Did *543the Constitution extend in all its fullness of its own force to these islands immediately upon annexation; (2) Did the particular clauses relating to juries extend here of their own force at that time; and (3) Did the Constitution or these particular provisions become applicable here at that time by force of the language used in the Joint Resolution of Annexation, even if they did not then become applicable here of their own force? Let us consider these questions in their order.
4. Did, then, the Constitution extend here in all its fullness ex proprio vigore immediately upon annexation? In the Insular Cases the only clauses of the Constitution that w-ere involved were that which requires that duties “shall be uniform throughout the United States” and other closely related clauses — that is, the clauses that were involved in the Peacock ease. All nine members of the court were apparently of the opinion, expressed in the Peacock case, that after Porto Rico had been taken by conquest and until the ratification of the treaty of peace, the provision in reg'ard to the uniformity of duties “throughout the United States” had no application to that island, for though the island was then subject to the sovereignty of the United States and was to be regarded as a part of the United States by other nations, it was not a part of the United States within the meaning of that provision. But the court was divided in opinion as to the application of that provision to that island after the island had been ceded by the treaty, that is, during the period which we have held corresponded to the period in question in the present cases. A minority of four members of the court apparently were of the opinion that Porto Rico then became a part of the United States within the meaning of that provision. With the minority opinions we need not concern ourselves, forcible though they were. Until the Supreme Court itself reverses the majority decision we are bound to follow it. Of the1 majority of five, four, namely, Justices Gray, Shiras, White and McKenna, took the view that Porto Rico remained foreign territory after the treaty within the meaning of the constitutional provisions then under consideration, and that territory when acquired by the United *544States, though it became domestic for some purposes, remained foreign for other purposes until it became incorporated by Act of Congress as an integral part of the United States. According to their view, the Constitution extended fully to newly acquired territory as soon as Congress showed expressly or by implication that the territory was to be deemed thenceforth fully incorporated as an integral part of the United States, but that until such time, the territory was to be regarded as in a transition state— partly domestic and partly foreign-^-during which period the Constitution was not applicable as a whole. As Mr. Justice Gray said: “There must, of necessity, be a transition period.” The other member of the majority, Mr. Justice Brown, was of the opinion that territory became domestic as soon as acquired but that the Constitution did not fully extend to it until extended by Act of Congress. Thus so far as the Constitution was concerned the theory of a transition period which was the basis of the decision in the Peacock and following cases was fully sustained by the majority of the court, both branches of the majority holding that the extension or application of the Constitution to newly acquired territory depended upon the intention of Congress, one branch holding that this was accomplished by incorporating the territory as an integral part of the United States, the other holding that it was accomplished by extending the Constitution to the new territory. The difference in the reasoning by which the two branches of the majority arrived at the same conclusion so' far as the Constitution was concerned was not involved in the Peacock case, and so it was then, as it is now, unnecessary for us to adopt either line of reasoning, although our former line of reasoning perhaps corresponded more nearly with the views expressed by the four of the five majority. Nor would that difference in reasoning make any difference in the Peacock case so far as the construction of the tariff laws was concerned, although it led the two branches of the majority as to the Constitution to opposite conclusions as to the tariff laws in some of those cases.
The Dingley tariff act imposed duties on “all articles imported
*545from foreign countries.” The Foraker Act, which took effect more than a year after the treaty of cession, imposed special duties on goods imported into the United States from Porto Rico and on goods imported into Porto Rico from the United States. Now, bearing in mind the views of the minority as to the Constitution, and the different views of the majority, both branches holding that the Constitutional provision was not applicable but that Congress could legislate as it pleased, but one Justice holding that after the treaty of cession Porto Rico became domestic territory though the Constitution did not extend to it, the result was as follows: Since Porto Rico was domestic territory within the meaning of the Dingley Act, though not a part of the United States within the meaning of the constitutional provision, duties could not be collected on goods imported into the United States
from Porto Rico after the treaty of cession and before the Foraker Act (De Lima v. Bidwell, 21 Supr. Ct. R. 743; Goetze v. United States, Ib. 742) or upon goods imported into the United States from Hawaii (Crossman v. United States, Ib. 742) or upon goods imported into Porto Rico from the United States (Dooley v. United States, Ib. 762; Armstrong v. United States, Ib. 827). The four members of the majority as to the Constitution who took the view that Porto Rico remained foreign even after cession of course dissented, holding that duties could be collected after cession in spite of the express provisions of the Dingley Act. But these Justices were joined by Mr. Justice Brown in holding that when Congress by the Eoraker Act more than a year after the cession imposed special duties on goods whether imported from Porto Rico into the United States or vice versa, the duties could be lawfully collected, for the reason that the constitutional provision had not yet been made applicable to Porto Rico’ either by extending it to that island or by incorporating that island as an integral part of the United States. Downes v. Bidwell, Ib. 770. From this it would seem to follow that the provision in the Joint Resolution annexing the Hawaiian Islands to the United States, that, “Until legislation shall be enacted extending the United States customs laws and regulations to the *546Hawaiian Islands the existing customs relations of the Hawaiian Islands with the United States and other countries shall remain unchanged,” was, as held in the Peacock case, a valid exercise of power by Congress, notwithstanding the constitutional provision in question, in other words, as held in that case, that duties could be collected here at Hawaiian rates on goods imported into these islands from the United States and foreign countries during the period in question, although they could not lawfully be collected under the Dingley Act on goods imported into the United States from these islands’. The Insular Cases, therefore, appear to sustain both our conclusion and our reasoning in the Peacock ease. They sustain the view that the Constitution did not in all its fullness ex proprio vigore follow the flag to these islands.
5. Do the Insular Cases throw any light upon the next question, — whether the clauses of the Constitution relating to grand and petty juries became applicable here of their own force immediately upon annexation? It is contended that there are certain fundamental guarantees of civil rights which limit the power of Congress wherever it reaches, and that among these are the right not to be held to1 answer for an infamous crime unless on an indictment by a grand jury or to be convicted of a crime except by a. unanimous verdict of a trial jury. In the dissenting opinion in the second Ed/wards case which was adopted by the majority of the Court in the Marshall case we pointed out some exceptions to the application of the provisions relating to grand and petty juries, as, for instance, (on pages 72-73) that an American citizen could be lawfully tried, under statutes passed by Congress, for murder committed on an American vessel, and be sentenced to death in an American consular court, in Japan, without any indictment by a grand jury or trial by a petty jury (In re Ross, 140 U. S. 453) and that Congress could permit an indian nation, on territory of the United States and subject to the sovereignty of the United States, to conduct trials as it pleased, without reference to the provisions of the Constitution relating to grand and petty juries (Talton v. Mayes, 163 U. S. *547376). In the same opinion, also, assuming that there might be fundamental limitations which, as was said in Mormon Church v. United States, 136 U. S. 1, might exist by inference rather than by direct application of the constitutional provisions to the territories, we showed that the limitations in question were not of that character, saying, among other things: “As to whether the rights in question are among the fundamental rights, Holden v. Hardy, 169 U. S. 366, may be cited. In that case, while the court said, much as in the Mormon Church case, That there are certain immutable principles of justice which inhere in the very idea of free government which no member of the Union may disregard, as that no man shall be condemned in his person or property without due notice and an opportunity of being heard in his defense,’ yet it also said that The law is, to a certain extent, a progressive science; that in some of the States methods of procedure, which at the time the Constitution was adopted were deemed essential to the protection and safety of the people, or the liberty of the citizen, have heen found to be no longer necessary;’ that Tn several of the States grand juries, formerly the only safeguard against a malicious prosecution, have been largely abolished, and in others the rule of unanimity, so far as applied to civil cases, has given way to verdicts rendered by a three-fourths majority;’ that, quoting from a former decision, Svhile we take just pride in the principles and institutions of common-law, we are not to forget that in lands where- other systems of' jurisprudence prevail, the ideas and processes of civil justice, are-also not unknown;’ that There is nothing in Magna Charta,. rightly considered as a broad charter of public right and law, which ought to exclude the best ideas of all systems and of every age;’ and then, in the light of the foregoing, the court added this-significant language:
“ Tn the future growth of the nation, as heretofore, it is not-impossible that Congress may see fit to annex territories whose-jurisprudence is that of the civil law. One of the considerations-moving to such annexation might be the very fact that the territory so annexed should enter the Union with its traditions, laws?- *548and systems of administration unchanged. It would be a narrow construction of the Constitution to require them to abandon these, or to substitute for a system, which represented the growth ■of generations of inhabitants a jurisprudence with which they had had no previous acquaintance or sympathy.’
“Tn other words, the court considered indictments by grand juries and convictions by unanimous verdicts as matters of procedure rather than of fundamental right; and in holding, as it has held, that indictments by grand juries are not required in the States by the Constitution, even in murder cases, Hurtado v. California, 110 U. S. 516; Bolln v. Nebraska, 176 U. S. 83, and in apparently acquiescing in the view that verdicts by eight of the twelve jurors could be lawfully received in the States, even in criminal cases, Thompson v. Utah, 170 U. S. 343, it took the position that the Immutable principles of justice which inhere in the very idea of free government which no member of the Union may disregard’ were not violated.” See also Maxwell v. Dow, 176 U. S. 581.
The actual decisions in the Insular Oases were upon tariff questions only, and yet some reference is made to the questions now before us. The four Justices who held in those cases not only that the Constitution did not apply of its own force in its fullness to newly-acquired territory but that such territory remained for many purposes foreign until incorporated as a part of the United States by Congress, would naturally be expected to hold that the municipal laws of the new territory, including those relating to civil and criminal procedure, would continue in force until changed by the acquiring power, and we find some expressions in their opinions tending to support this view and nothing tending to support the opposite, view. For instance, Mr. Justice McKenna, speaking for himself, Mr. Justice Shiras and Mr. Justice White, quotes with approval in De Lima v. Bidwell, at page 760, the passage above set forth as quoted in our former opinion from Holden v. Hardy, 169 U. S. 366. The other member of the majority, Mr. Justice Brown, who had delivered the opinion in Holden v. Howdy, above quoted from, and who announced the decision in Downes v. Bidwell, pointed out *549(at page 180) that in the cases in which the constitutional provisions relating to grand and petty juries had been held to be in force in the territories, they had been extended there previously by act of Congress, and said (at page 184) that, “In all these cases” of territories, “Congress thought it necessary either to extend the Constitution and laws of the Hnited States over them, or to declare that the inhabitants should be entitled to enjoy the right of trial by jury, of bail, and of the privilege of the writ of habeas corpus, as well as other privileges of the bill of rights.” Still he suggested that certain fundamental rights, distinguishable from matters of procedure, might be enforceable in acquired territory even though the constitutional provisions relating to such rights might not be in force there per se. He said, among other things (at page 185): “We suggest, without intending to decide, that there may be a distinction between certain natural rights, enforced in the Constitution by prohibitions against interference with them, and what may be termed artificial or remedial rights, which are peculiar to our own system of jurisprudence. Of the former class, are the rights to one’s own religious opinion, and to a public expression of them, or, as sometimes said, to worship Grod according to the dictates of one’s own conscience; the right to personal liberty and individual property; to freedom of speech and of the press; to free access to courts of justice, to due process of law and to an equal protection of the laws; to immunities from unreasonable searches and seizures, as well as cruel and unusual punishments; and to such other immunities as are indispensable to a free government. Of the latter class, are the rights to citizenship, to> suffrage (Minor v. Happersett, 21 Wall. 162), and to the particular methods of procedure pointed out in the Constitution, which are peculiar to' Anglo-Saxon jurisprudence, and some of which have already been held by the States to be unnecessary to< the proper protection of individuals.”
Thus while the decisions in the Insular Cases related directly to other provisions of the Constitution, yet the opinions of th& majority of the Justices seem to support our previous views in *550regard to the provisions now in question, not only by inference from their reasons and conclusions upon the provision then under consideration, but to some extent also by express language bearing upon the questions now under consideration.
6. Were the constitutional provisions relating to grand and petty juries put in force here by Congress, either by extending the Constitution here or by incorporating these islands as an integral part of the United States, by the Joint Resolution of annexation even though those provisions would not then have become applicable here ex proprio vigore? This is perhaps the question of greatest difficulty. It is a question of the construction of the Joint Resolution of annexation. The argument is based on the following paragraph of the Joint Resolution:
“The existing treaties of the Hawaiian Islands with foreign nations shall forthwith cease and determine, being replaced by such treaties as may exist, or as may be hereafter concluded, between the United States and such foreign nations. The municipal legislation of the Hawaiian Islands, not enacted for the fulfillment of the treaties so extinguished, and not inconsistent with this Joint Resolution nor contrary to the Constitution of the United States nor to any existing treaty of the United States, shall remain in force until the Congress of the United States shall otherwise determine.”
We said in the first Edwards case (pages 57 et seq.) that the argument was that, on the principle of expressio wdus, exclusio alterius, the expression of an intention to continue in force those Hawaiian laws which were not inconsistent with the Constitution of the United States implied an intention to discontinue those which were inconsistent with the Constitution, and we reasoned that the language used was not in the direct form usually employed by Congress to express such an intention, as that, “The Constitution and laws of the United States shall have the same force and effect in the Territory as elsewhere in the United States;” that the argument was one of inference only, and that if we were to argue from inference we should argue from all the inferences — those from other provisions of the Resolution and those from the Resolution as a whole as well as that from the *551clause in question; that the infei*ence in question was not a necessary inference, for the continuation of certain Hawaiian laws did not necessarily discontinue others; that the inference was one of repeal and that repeals by implication were not favored; that where the Resolution repealed other portions of Hawaiian law, such as those relating to Chinese immigration and, in this very paragraph, Hawaiian treaties, it did so directly and not by inference; that Congress by the Resolution as a whole manifested a general intention to allow matters to go on here about as usual, subject to the supervision of the President, until it should be in a position to make such changes as should be deemed best; that it did not go into particulars except with reference to a very few matters, with regard to which there was special reason for making particular provision; that it gave the President very large powers; that it provided that all the civil, judicial, and military powers exercised by the officers of the existing government should be exercised until Congress should provide for the government of the islands, and that the municipal legislation of the islands with certain exceptions should remain in force until Congress should otherwise determine; that it provided for a commission to recommend such legislation as they should deem necessary or proper, thus recognizing that it was not in a position to legislate in detail at that time; that in view, of these provisions it was not likely that Congress intended by the incidental indirect clause in question to repeal important portions of Hawaiian law blindly, without knowledge of the results and without substituting other provisions; that Congress must have known that there might be branches of law here which might be entirely proper in themselves and satisfactory to the people directly interested and yet which might be inconsistent with certain provisions of the Constitution, if those provisions were put in force here at that time; that a resolution of so general a character and passed under such circumstances should be construed liberally with a view of effecting, if possible, what was reasonable and just and therefore probably in*552tended; that it was expressly provided that “Until Congress shall provide for the government of such islands all the civil, judicial, and military powers exercised by the officers of the existing government in said islands shall be vested in such person or persons and shall be exercised in such manner as the President of the United States shall direct,” and that in the exercise of such power the President directed that, “The civil, judicial and military poioers in question shall be exercised by the officers of the Republic of Hawaii, as it existed just prior to the transfer of sovereignty;” that these were positive provisions under which, in the absence of other provision to the contrary, prosecutions could be conducted without the intervention of grand juries and verdicts rendered by nine out of twelve jurors, and that these positive provisions ought not to be outweighed by the indirect provision in regard to the Constitution; that under similar provisions trials were conducted in Louisiana, when it was acquired, without the intervention of a jury at all; that in view of the foregoing considerations there was much reason to believe that Congress did not intend to extend the Constitution in all its fullness to these islands at that time', and that such construction should be adopted if possible; that it could reasonably be adopted on the theory that the clause “nor contrary to the Constitution of the United States” was of a declaratory as distinguished from a remedial nature, that it was inserted for the purpose of truth and exactness or out of abundant caution, and so should be construed, as it reasonably could be, to mean “contrary to the Constitution in so far as it was then in force here ex proprio vigore,” inasmuch as it might be that some parts of the Constitution would be applicable here at once, and in support of this view we pointed out that the main portion of this paragraph of the Joint Resolution, namely, “The municipal legislation of the Hawaiian Islands * * * shall remain in force until the Congress of the United States shall otherwise determine,” and the other three of the four qualifying clauses, namely, “not enacted for the fulfillment of the treaties so extinguished,” “nor (contrary) to any existing treaty of the United States,” and “and not in*553consistent with this joint resolution/’ were all of a declaratory nature, each expressing merely what would be the truth in the absence of a special provision to that effect, each qualification being inserted for truth and exactness and not for the purpose of expressly repealing laws which would otherwise be in force, and hence that the remaining clause, “nor contrary to the Constitution of the United States” was probably inserted for the same purpose, and that this view was further supported by the fact that Congress could not have intended to extend the Constitution, or have supposed that it became of itself applicable here in its fullness immediately, for it must have known the precedents to the contrary in United States history, and it itself in this very Resolution expressly continued in force the Hawaiian customs laws, notwithstanding the provision of the Constitution that “all duties, imposts and excises shall be uniform throughout the United States.” In the second Edwards case, in further support of our former view as to the general intention of Congress as shown by the Joint Resolution, we quoted (at page 51) the following among other passages from opinions of the then Attorney-General of the United States: “The resolution is replete with indications that temporarily the relations of the two countries are to continue practically unchanged. Even some of Hawaii’s relations with other countries are so to continue; its government is still to exist and collect its revenues; its laws are to remain in force, however at variance with our laws, and the powers — civil, judicial and military — exercised by its officers are still to be exercised. It is, moreover, plainly apparent that Congress regards the establishment of an American government for and the extension of American laws to' the islands as matters to be attended to in the future upon a consideration of the wide separation of the two countries in locality and character.”
Turning now to the Insular Oases, we find nothing in the opinions of the majority that weakens the effect of the foregoing reasoning. On the contrary there are many passages that seem to confirm it. ¥e shall not take the time or space to enumerate or quote them. One illustration will, however, be given. The *554Foraker Act provided that all officials authorized by that act should “take am oath to support the Constitution of the United States.” From this it might be urged that Congress intended to extend the Constitution to Porto Rico — an inference, by the way, drawn by the majority of the court in the second Edwards case from the fact that officers in Hawaii were required (by the President, not by the Joint Resolution) to> take such an oath— for how, it might be asked, could one take an oath to support the Constitution and then proceed to act contrary to its provisions? The answer is, that, as we reasoned in the first Edwaa'ds case, some of the provisions of the Constitution might be applicable even during the transition period and therefore an oath could properly be taken to support the Constitution in so far as it was in force ex proprio vigore, just as Hawaiian “municipal legislation” would properly be excepted when “contrary to the Constitution of the United States” in so far as the Constitution was applicable here of itself, without necessarily making it applicable as a whole. As Mr. Justice White said in Downes v. Bidwell (at page 807): “The fact that the act directs the officers to swear to support the Constitution does not militate against this view, for, as I have conceded, whether the island be incorporated or not, the applicable provisions of the Constitution are there in force.”
Now let us consider the Insular Cases in regard to the construction of the Joint Resolution without reference to particular reasons advanced by us.
First, in Crossman v. United States, which was a case directly relating to Hawaii, the court placed Hawaii during the period in question in the same category with Porto Rico, and, as we have seen in the cases relating to Porto Rico, it held that the Constitution had not become fully applicable there.
Secondly, in the cases relating to Porto Rico we find references to Hawaii pointing in the same direction. For instance, Mr. Justice Brown, in Downes v. Bidwell, (at page 775) after reviewing the cases of Louisiana and Florida with reference to *555their transition periods, spoke of Hawaii in ranch the same way, •as follows:
“So, too, in the act annexing the Republic of Hawaii, there was a provision continuing in effect the customs relations of the Hawaiian Islands with the Hnited States and other countries, the effect of which was to compel the collection in those islands of a duty upon certain articles, whether coming from the Hnited States or other countries, much greater than the duty provided by the general tariff law then in force. This was a discrimination against the Hawaiian ports wholly inconsistent with the revenue clauses of the Oonstitution, if such clauses were there operative.”
Mr. Justice White also, speaking for Mr. Justice Shiras and Mr. Justice McKenna as well as for himself, in the same case apparently took the view that Hawaii did not become incorporated as a part of the Hnited States until the Organic Act took effect. He said (at page 794): “By joint resolution of Congress the Hawaiian Islands came under the sovereignty of the Hnited States in 1898; and on April 30, 1900, an act for the government of Hawaii was approved by which the Hawaiian Islands were given the status of an incorporated territory.”
Thirdly, the majority of the court in the Insular Cases held that even the Foraker Act did not incorporate Porto Rico as an integral part of the Hnited States, comprehensive though that •act was. That act, besides providing a tariff, established a gov-ernment for Porto Rico, and a body politic to be called “The People of Porto Rico,” with executive, legislative and judicial departments. It provided for a governor, secretary, attorney-general, treasurer, auditor, commissioner of the interior and commissioner of education, to be appointed by the President of the Hnited States by and with the advice and consent of the Senate. It provided for a legislature to consist of an executive council :and house of delegates, and provided for elections. It provided a judiciary much like that in Hawaii, consisting of the courts of Porto Rico and the District Court of the Hnited States, and made provision for appeals and writs of error to the Supreme *556Court of the United States “as from the supreme courts of the Territories,” and that “such writs of error and appeal shall be allowed in all cases where the Constitution of the United States, or a treaty thereof or an act of Congress is brought in question and the right claimed thereunder is denied.” It provided that judicial process should run in the name of “United States of America, ss: the President of the United States,” and that all officials authorized by the act should “take an oath to support the Constitution of the United States.” It provided for the substitution of coins of the United States for those of Porto Rico, and for the nationalization of Porto Rican vessels, and that the statutory laws of the United States, not locally inapplicable, should, with certain exceptions, have the same force and effect in Porto Rico as in the United States. And yet the court held that Porto Rico had not been incorporated as a part of the United States so as to make the Constitution fully applicable to that island. How much more then would it seem that Hawaii did not become so incorporated by the Joint Resolution of annexation.
A further ground for believing that Congress did not intend to fully extend the Constitution here or fully incorporate these islands as an integral part of the United States, is the construction put upon that Resolution by Congress itself as shown by the Organic Act of April 30, 1900. It was then and not until then that Congress felt itself in a position -to determine the status of Hawaii. It was not until then that Congress provided a government for these islands; that it determined the status of their people (Sec. 4); and that it declared, in its usual way of expressing such an intention, that the Constitution and laws of the United States not locally inapplicable should, with certain exceptions, have the same force and effect in those islands as elsewhere in the United States (Sec. 5). It then declared that, “No1 person shall be convicted in any criminal case except by unanimous verdict of the jury,” and made some provisions for grand juries (Sec. 83) as if indictments by grand juries and unanimity of verdicts by petty juries had not previously been required.
Geo. A. Dams and E. M. Brooks for the petitioner.
Attorney-General E. P. Dole for the respondent.
It is well known that criminals were recently, and we believe still are prosecuted in both Porto Rico (See Ex parte Baez, 177 U. S. 378) and the Philippines without indictments by grand juries or trials by petty juries. If we remember rightly the President in his directions to the Philippine Commission omitted reference to these matters though he enjoined the recognition of what we have referred to above as the fundamental rights.
The order appealed from is reversed and the prisoner remanded to custody.